DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to claims 1, 7, 13 and 19-20 based on the Response filed on 09/08/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 12-18 are withdrawn.  Claim 1 amended with features in the original claim 2, which is now cancelled. Therefore, claims 1 and 3-11 are pending.

Response to Arguments
Applicant's arguments filed on 09/08/2022 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows: 
1-	Park fails to disclose the above-mentioned distinguishing feature A: "the gate insulating layer 105 and the first passivation layer 107 are provided with a first via 115, a second via 116 and a third via 117 that penetrate the gate insulating layer and the first passivation layer".
		Additionally, Jeon only discloses, as shown in FIG. 3 (referring to the first picture below of Jeon), a via hole (as corresponding to the third via 117 of amended claim 1) formed through an interlayer insulating layer 140 (as corresponding to the first passivation layer 107 of amended claim 1), a gate insulating layer 130 (as corresponding to the gate insulating layer 105 of amended claim 1), a second buffer layer 120 (as corresponding to the buffer pattern 103 of amended claim 1) having a three-layer structure, and two via holes (as corresponding to the first via 115 and the second via 116 of amended claim 1) each having a two-layer structure. In other words, the number of film layers penetrated by the asserted "via holes" of Jeon are not the same.  
In contrast, the above-mentioned distinguishing feature A discloses that, as shown in FIG. 4 (referring to the second picture below) of the present application, the first via 115 and the second via 116 and the third via 117 all penetrate through the two film layers of the first passivation layer 107 and the gate insulating layer 105. That is, the number of film layers penetrated by the first via 115, the second via 116 and the third via 117 are the same.

2.	It is further asserted that the combination of Park and Jeong discloses the foregoing distinguishing feature B of "a depth of the second via 116 is substantially equal to a depth of the third via 117". Applicants respectfully submit that this conclusion is in error for at least the following reasons. 
		Additionally, Jeong discloses, as described in paragraphs [0094]-[0095], [0101] and [0105] and as shown in FIG. 1 (referring to the picture below), that an intermediate insulating layer 160 (as corresponding to the first passivation layer 107 of amended claim 1) includes a contact hole 166 and a contact hole 165, a buffer layer 111 (as corresponding to the buffer pattern 103 of amended claim 1) includes a contact hole 116 corresponding to the contact hole 166, a semiconductor layer 152 (as corresponding to the active layer 104 of amended claim 1) includes a contact hole 115 corresponding to the contact hole 165, and the contact hole 115 extends to the inside of the buffer layer 111 such that at least part of the upper portion of the buffer layer 111 may be removed.
		In other words, Jeong describes that a depth of a via hole (as corresponding to the third via 117 of amended claim 1) composed of the contact hole 166 and the corresponding contact hole 116 is equal to the total thickness of the intermediate insulating layer 160 and the buffer layer 111, and a depth of a via hole (as corresponding to the second via 116 of amended claim 1) composed of the contact hole 165 and the corresponding contact hole 115 is equal to the total thickness of the intermediate insulating layer 160, the semiconductor layer 152 and at least part of the upper portion of the buffer layer 111.

However, the text of Jeong does not disclose the relationship of thicknesses between the semiconductor layer 152 and the buffer layer 111, and further fails to disclose the specific thickness of at least part of the upper portion of the buffer layer 111 that can be removed when the contact hole 115 extends into the buffer layer 111. Moreover, in general, due to differences in the production process, the thickness of the semiconductor layer 152 is approximately of micrometer - scale, while the thickness of the buffer layer 111 is approximately of millimeter - scale. That is, the thicknesses of the semiconductor layer 152 and the buffer layer 111 are largely different. Thus, Jeong fails to disclose that the thickness of the red portion D1 is equal to that of the blue portion D2. 

In contrast, the above-mentioned distinguishing feature B discloses that, as shown in FIG. 4 of the present application, a depth of the second via 116 is substantially equal to a depth of the third via 117.

Examiner’s responses to Applicants’ ONLY arguments are follows:

1.	Examiner respectfully disagrees. Park et al. disclose a first via CH2, a second via CH3 penetrate ONLY the gate insulating layer 170 and the first passivation layer 180 as applicants’ arguments.  However, the amended claim 1 does not cite "via holes" penetrate ONLY the gate insulating layer and the first passivation layer.

2.	Examiner respectfully disagrees. Park et al. and Jeon et al. disclose a depth of a first via, a second via equal to the total thickness of the gate insulating layer and the first passivation layer (not a third via).  Since Jeong discloses: “the thickness of the buffer layer 111 in the third direction D3 may be similar to the thickness of the intermediate insulating layer 160 in the third direction D3” [0087], a depth of the second via 165 is substantially equal to a depth of the third via 166 is equal to the total thickness of the intermediate insulating layer 160 and the buffer layer 111.  

However, the amended claim 1 does not cite the second via and the third via penetrate ONLY the gate insulating layer and the first passivation layer; therefore, a depth of the second via and the third via is substantially equal the total thickness of ONLY the gate insulating layer and the first passivation layer as applicants’ arguments.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20150162420) in view of Wang et al. (CN 107068770), Jeon et al. (WO 2020075923) and Jeong et al. (US 20170317104).

    PNG
    media_image1.png
    255
    471
    media_image1.png
    Greyscale

Regard to claims 1 and 10-11, Park et al. disclose a display device, comprising the display panel, which comprises an array substrate comprising: 
a base substrate 110; a light-shielding pattern [a light-blocking pattern 140], a buffer pattern 150 and an active layer 120 that are sequentially arranged on the base substrate, wherein 
an entire orthographic projection of the active layer 120 on the base substrate 110 coincides with an orthographic projection of at least part of the buffer pattern 140 on the base substrate, 
the orthographic projection of the buffer pattern 150 on the base substrate is within a border of an orthographic projection of the light-shielding pattern 140 on the base substrate 110, and 
a gate insulating layer [a gate insulation pattern 160] and a first passivation layer 170 that are sequentially arranged on a side of the active layer 120 away from the base substrate 110,   
a source and a drain disposed on a side of the first passivation layer 170 away from the base substrate. 

Park et al. fail to disclose the array substrate, wherein
an area of the orthographic projection of the buffer pattern on the base substrate is less than an area of the orthographic projection of the light-shielding pattern on the base substrate; 
one of the source and the drain is coupled to the active layer through the first via;  
another of the source and the drain is coupled to the active layer through the second via, and is coupled to the light-shielding pattern through the third via,  
the gate insulating layer and the first passivation layer are provided with a first via, a second via and a third via that penetrate the gate insulating layer and the first passivation layer, the first via and the second via are used for exposing portions of the active layer, respectively, and the third via is used for exposing a portion of the light-shielding pattern;
a depth of the second via is substantially equal to a depth of the third via.  

    PNG
    media_image2.png
    186
    548
    media_image2.png
    Greyscale

Wang et al. teach the array substrate, wherein 
an area of the orthographic projection of the buffer pattern 11 on the base substrate is less than an area of the orthographic projection of the light-shielding pattern 11 on the base substrate [array substrate for enhancing the shading effect of the channel region of the thin film transistor, so as to increase the lighting stability of the thin film transistor, thereby improving the working stability of the thin film transistor]; 
one of the source and the drain is coupled to the active layer 1 through the first via [the first via hole 12]; 
another of the source and the drain is coupled to the active layer [a semiconductor layer comprises three sections: a first conductor region 3, a channel region 4 and a second conductor region 5 in parallel on the direction of the semiconductor layer] through the second via [the second via hole 13], and is coupled to the light-shielding pattern 11 through the third via [the third via hole 14 and the shading layer 1 connection].  

    PNG
    media_image3.png
    373
    769
    media_image3.png
    Greyscale

Jeon et al. teach the array substrate, wherein
the gate insulating layer 130 and the first passivation layer 140 are provided with a first via, a second via and a third via that penetrate the gate insulating layer and 
the first passivation layer 140, the first via and the second via are used for exposing portions of the active layer ACT1/ACT2/ACT3, respectively [see annotation of Fig. 3 above], and 
the third via is used for exposing a portion of the light-shielding pattern BML [see annotation of Fig. 3 above]. 

    PNG
    media_image4.png
    201
    488
    media_image4.png
    Greyscale

Jeong et al. teach the array substrate, wherein a depth of the second via 165 is substantially equal to a depth of the third via 166.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a device as Park et al. disclosed, wherein an area of the orthographic projection of the buffer pattern on the base substrate is less than an area of the orthographic projection of the light-shielding pattern on the base substrate, one of the source and the drain is coupled to the active layer through the first via; another of the source and the drain is coupled to the active layer through the second via, and is coupled to the light-shielding pattern through the third via for improving the light stability of the thin film transistor, and improving the working stability of the thin film transistor as Wang et al. taught; the gate insulating layer and the first passivation layer are provided with a first via, a second via and a third via that penetrate the gate insulating layer and the first passivation layer, the first via and the second via are used for exposing portions of the active layer, respectively, and the third via is used for exposing a portion of the light-shielding pattern for preventing deterioration of characteristics of the thin film transistor and reducing driving current as Jeon et al. taught; a depth of the second via is substantially equal to a depth of the third via for increasing the process margin, and/or improving the characteristics of the transistor by reducing damage to the semiconductor layer in the process of forming the contact hole [0008] as Jeong et al. taught.

Regard to claim 3, Park et al. disclose the array substrate, wherein a border of the orthographic projection of the buffer pattern 150 on the base substrate 110 substantially coincides with a border of the orthographic projection of the active layer 120 on the base substrate 110.  

Regard to claim 4, Wang et al. disclose the array substrate, wherein a border of the orthographic projection of the buffer pattern 11 on the base substrate and the border of the orthographic projection of the light-shielding pattern 1 on the base substrate 10 have a distance therebetween.  

Regard to claim 5, Park et al. and Fang et al. disclose the array substrate, wherein 
the orthographic projection of the buffer pattern on the base substrate and the orthographic projection of the light-shielding pattern on the base substrate are both in a shape of a rectangle [it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form “the orthographic projection of the buffer pattern on the base substrate and the orthographic projection of the light-shielding pattern on the base substrate being both in a shape of a rectangle”, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)], and 
a minimum distance between each edge of the border of the orthographic projection of the buffer pattern on the base substrate and a respective edge of the border of the orthographic projection of the light-shielding pattern on the base substrate is substantially equal as shown in Fig. 2 of Park.  

Regard to claim 6, Fang et al. disclose the array substrate, wherein a ratio of the area of the orthographic projection of the on the base substrate to the area of the orthographic projection of the light-shielding pattern on the base substrate is in a range from 25% to 40% as the physical scale shown in Fig. 2 above.   It would have been an obvious matter of choice to set “a ratio of the area of the orthographic projection of the on the base substrate to the area of the orthographic projection of the light-shielding pattern on the base substrate being in a range from 25% to 40%”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

3.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20150162420) in view of Wang et al. (CN 107068770) and Jeon et al. (WO 2020075923) as applied to claim 1 in further view of SHIN HEE SUN et al. (KR 20110075411).

Park et al. fail to disclose the features of claims 7-9.

    PNG
    media_image5.png
    239
    683
    media_image5.png
    Greyscale

Regard to claim 7, SHIN HEE SUN et al. teach the array substrate further comprising a second passivation layer [a first protective layer 140], a planarization layer [a second protective layer 145], a first electrode layer [a common electrode 150], a third passivation layer [a third protective layers 155] and a second electrode layer [a pixel electrode 160] that are sequentially arranged on a side of the first passivation layer away from the base substrate, wherein the second passivation layer 140, the planarization layer 145, the first electrode layer 150, and the third passivation layer are provided with a fourth via [a drain contact hole 157], and the fourth via 157 is used for exposing at least a part of the source or at least a part of the drain, and the second electrode layer is coupled to the source or the drain through the fourth via [the pixel electrode 160 in contact with the drain electrode 136 through the drain contact hole 157 in each pixel region].  

Regard to claim 8, SHIN HEE SUN et al. teach the second passivation layer [an inorganic insulating material, for example, silicon oxide (SiO2 ) or silicon nitride (SiNx) is deposited on the thin film transistor Tr and the first connection pattern 138 to form a first protective layer 140] and the third passivation layer [a third passivation layer 155 as an inorganic insulating material, for example, silicon oxide (SiO2 ) or silicon nitride (SiNx), over the common electrode 150] are made of a same material.  

Regard to claim 9, SHIN HEE SUN et al. teach the first passivation layer [an interlayer insulating film 123 made of an inorganic insulating material, for example, silicon oxide (SiO2 ) or silicon nitride (SiNx), on the front surface of the gate electrode 120] and the gate insulating layer [an inorganic insulating material such as silicon oxide (SiO2 ) or silicon nitride (SiNx) is deposited on the semiconductor layer 113 of pure polysilicon to form a gate insulating layer 116] are made of a same material.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Park et al. disclosed with the features of claims 7-9 for having low power consumption, good portability, high technology value, and high added value as SHIN HEE SUN et al. taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871